Citation Nr: 0606957	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-24 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to service connection for residuals of a rib 
injury.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for memory loss.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a disability 
manifested by chest pains.  

7.  Entitlement to service connection for a disability 
manifested by back pains.  

8.  Entitlement to service connection for bilateral 
cataracts, with refractive error.  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1965 to July 1985.  He has awards for service in Vietnam, as 
well as the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record shows that the veteran is seeking 
service connection for diabetes mellitus.  See statement 
received by the RO in July 2005.  Private physicians have 
diagnosed diabetes and the veteran has given a history of 
serving ashore, within the geographical limits of Vietnam.  
The personnel records on file show that he had approximately 
20 years of active service with the U.S. Navy and his medals 
and decorations received included the Vietnam Service and 
Campaign Medals, and a Combat Action Ribbon.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (2005).  Service on a deep water 
naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam.  VAOPGCPREC 27-97.  

If it is determined that the veteran served in Vietnam, 
within the meaning of the above cited legal authority, he is 
presumed to have been exposed to Agent Orange. 38 U.S.C.A. § 
1116(f) (West 2002).  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, certain diseases shall be service-connected, to 
include Type 2 diabetes, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(e) (2005).  

This claim for service connection for diabetes is not in 
appellate status.  However, the Board finds that the claim is 
inextricably intertwined with the issues on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  That is, 
because diabetes can result in numerous complications, to 
include some of the disabilities that are on appeal, the 
diabetes claim is intertwined with the claims for service 
connection for headaches (diagnosed as vascular headaches on 
private hospitalization in June 2000), memory loss (diagnosed 
a cerebral insufficiency by Dr. J. Q. M.-A., on a July 2002 
examination), hypertension (diagnosed by Dr. E. J., at a 
private medical center (LMC) in March 2003), chest pain 
(diagnosed as angina pectoris and ischemic heart disease on 
private hospitalization in June 2000), and an eye disorder.  
Thus, these claims must be remanded to await adjudication of 
the diabetes claim.  Harris, supra.  See also, e.g.,  Parker 
v. Brown, 7 Vet. App. 116 (1994) (A claim is intertwined if 
the RO would have to reexamine the underlying merits of any 
denied claim which is pending on appeal before the Board).

The Board further notes that the Veterans Claims Assistance 
Act of 2000 (herein "VCAA") became law while the claims on 
appeal were pending.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  In December 2000, the RO sent the 
veteran a letter covering all issues, except the eyes, which 
was addressed in a September 2003 VCAA notice letter.  The 
December 2000 VCAA letter told the veteran what evidence it 
had from him and what evidence it needed.  However, it did 
not tell the veteran what evidence was needed to substantiate 
his claims for service connection.  The veteran should be 
sent a VCAA notice letter which complies with VCAA as 
explained by the United States Court of Appeals for Veterans 
Claims (Court) in Pelegrini v. Principi, 18 Vet App 112, 120, 
121 (2004), and other decisions rendered since the December 
2000 VCAA notice letter.  

In January 2001, the veteran was afforded a VA examination, 
which resulted in diagnoses of healed fractures of the ribs 
and "backache".  However, the examiner did not express an 
opinion addressing the veteran's assertion that the fractures 
are residuals of an injury during service.  Also, in January 
2001, the doctor expressed the opinion that the veteran's 
headaches were not residuals of the head injury in service, 
but the question remains, if service connection is granted 
for diabetes, whether the headaches were caused or aggravated 
by diabetes mellitus.  38 C.F.R. § 3.310(a) (2005). 
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The AMC/RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent, to 
include informing him of what the 
evidence must show to establish service 
connection for the disabilities at issue, 
to include diabetes mellitus and 
secondary service connection for all of 
the issues on appeal.  

2.  The veteran's service personnel 
records should be requested from the 
National Personnel Records Center.  The 
records should be reviewed to determine 
if he served on-shore in Vietnam.  

3.  If and only if it is determined that 
the veteran served on-shore in Vietnam, 
the AMC/RO should schedule the veteran 
for an examination to determine if he has 
Type II diabetes mellitus.  If that 
disease is diagnosed, the examiner should 
note any secondary diseases or 
complications of diabetes.  Any indicated 
specialist examinations or diagnostic 
tests should be ordered.  The standard is 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the veteran has any diseases or 
complications of type II diabetes 
mellitus, to include  vascular headaches; 
memory loss due to cerebral insufficiency 
(see Dr. J. Q. M.-A.'s July 2002 
examination report); hypertension 
(diagnosed by Dr. E. J., at a private 
medical center (LMC) in March 2003),  
angina pectoris and ischemic heart 
disease (diagnosed during private 
hospitalization in June 2000; or any eye 
disorder that may be present.  The claims 
folder should be made available to the 
examiner and he should indicate in his 
report that it was reviewed.  Any tests 
or studies deemed necessary should be 
conducted.  

Following the cardiovascular examination, 
the examiner should respond to the 
following question:  Is it at least as 
likely as not (a 50 percent or greater 
probability) that the veteran's 
hypertension, and any cardiovascular 
disease, cerebrovascular disease, 
headaches or memory loss that may be 
present began during or is causally 
linked to any incident of service; or was 
caused or aggravated by his diabetes 
mellitus?  

Following an ophthalmologic examination, 
the examiner should respond to the 
following question: Is it at least as 
likely as not (a 50 percent or greater 
probability) that any eye disease that 
may be present began during or is 
causally linked to any incident of 
service; or was caused or aggravated by 
his diabetes mellitus?   

Following the examination of the 
veteran's head, ribs and back, the 
examiner should respond to the following 
question:  Is it at least as likely as 
not (a 50 percent or greater probability) 
that the veteran has any head, rib or 
back disorders (to include healed 
fractures) that began during or is 
causally linked to any incident of 
service; or was caused or aggravated by 
his diabetes mellitus?  

7.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

8.  The AMC/RO should then adjudicate the 
claim for service connection for diabetes 
mellitus, and readjudicate all of the 
claims on appeal in light of any evidence 
added to the record.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

